— Motions by petitioner (1) to strike respondent board’s brief or certain portions thereof, and (2) to add "newly discovered evidence” to the record on appeal, and cross motion by the board to dismiss appeal. Motion to strike and cross motion denied and, on the court’s own motion, leave to appeal is hereby granted to the petitioner. Motion to add "newly discovered evidence” to the record on appeal dismissed as academic, in view of the disposition of the appeal. Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.